United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
U.S. POSTAL SERVICE, BAYAMON BRANCH
OFFICE, Bayamon, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1661
Issued: April 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2009 appellant, through counsel, filed a timely appeal from a merit decision
of the Office of Workers’ Compensation Programs dated June 1, 2009 denying his emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty on February 16, 2008, as alleged.
On appeal, appellant’s counsel contends that the Office erred in developing the claim as
traumatic injury instead of as an occupational disease claim. He also contends that the evidence
of record establishes that appellant was subjected to harassment and discrimination and that his
emotional condition is causally related to these employment factors.

FACTUAL HISTORY
This is the second appeal in this case. In the first appeal, the Board issued a decision on
March 24, 2009 affirming a May 8, 2008 Office decision denying appellant’s traumatic
emotional condition claim and a June 16, 2008 nonmerit decision denying his request for
reconsideration of the merits of his claim.1 The Board found that he failed to establish any
compensable factor with respect to his allegations regarding a February 16, 2008 incident. The
Board further found that appellant’s claim was traumatic in nature as he premised his claim
based on an incident of February 16, 2008 involving his supervisors. In addition, the Board
noted the submission of evidence regarding his Equal Employment Opportunity (EEO) claim of
age and sex discrimination, which occurred over more than one day and stated that he was not
precluded from filing an occupational disease claim based on these allegations. The facts and
circumstances of the Board’s prior decisions are incorporated by reference.2
Subsequent to the Office’s June 16, 2008 nonmerit decision and prior to the Board’s
March 24, 2009 decision, appellant submitted additional medical and factual information
including an October 3, 2008 statement and April 29, 2008 statement detailing alleged
harassment and discrimination from 2000 to 2008, which included one line about the alleged
February 16, 2008 incident; reports dated December 21, 2006, June 13 and 5 and November 19,
2008 report and disability notes dated from April 2, 2007 to February 29, 2008 from Dr. Jaime
Del Toro, a treating physician; a January 30, 2008 EEO information for precomplaint counseling
form; an October 23, 2008 EEO investigative affidavit by appellant; a February 10, 2009
determination by the Office of Personnel Management (OPM) that he was disabled due to
schizoaffective disorder; a January 27, 2009 statement alleging a hostile work environment
created by management for the past 24 months signed by coworkers.
In the June 5, 2008 report, Dr. Del Toro diagnosed schizoaffective disorder which began
in August 2002. He opined that the condition had been aggravated from April to July 2008 and
that appellant was currently totally disabled. In a November 19, 2008 disability report, prepared
for a disability determination program, Dr. Del Toro noted that he had been treating appellant
since April 1981. He diagnosed chronic schizoaffective disorder with active signs of bipolar
type psychosis.
In a letter dated April 29, 2009, appellant’s counsel requested reconsideration. He
contended that the medical and factual evidence established that appellant sustained an emotional
condition as a result of the harassment and discrimination he was subjected to over the years.
Counsel further contends that the Office erred in treating the claim as a traumatic injury instead
of as an occupational claim.

1

Docket No. 08-1984 (issued March 25, 2009).

2

On March 15, 2008 appellant, then a 41-year-old rural carrier, filed a traumatic injury claim alleging that on
February 16, 2008 he sustained an emotional condition due to his supervisor requiring him to leave keys, scanners
and registered mail at the employing establishment in an unsecured area.
3

This report is in Spanish.

2

On May 6, 2009 the Office received an April 26, 2009 report from Dr. Del Toro
diagnosing schizoaffective bipolar type disorder. He noted that he reviewed witness reports from
appellant’s EEO complaint, which detailed alleged harassment and discrimination of appellant
over a number of years. Dr. Del Toro noted that appellant had been treated since 1981 for
psychiatric problems. He opined that appellant was totally disabled and that the condition had
been exacerbated by the February 16, 2008 incident.
By decision dated June 1, 2009, the Office denied modification.
LEGAL PRECEDENT
To establish that he sustained an emotional condition causally related to factors of his
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to his condition;
(2) rationalized medical evidence establishing that he has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that his emotional condition
is causally related to the identified compensable employment factors.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.5 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.6 Where the disability results from an
employee’s emotional reaction to his regular or specially assigned duties or to a requirement
imposed by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.7 On the other hand, the disability is not covered where it results from such
factors as an employee’s fear of a reduction-in-force or his frustration from not being permitted
to work in a particular environment or to hold a particular position.8
ANALYSIS
As noted by the Board in its prior decision, appellant alleged that he sustained an
emotional condition on February 16, 2008 as a result of his supervisor requiring him to leave
keys, scanners and registered mail at the employing establishment in an unsecured area and
harassment by his supervisor in refusing to follow a cease and desist order. The Board affirmed
the Office’s determination that he failed to establish a compensable factor of employment. The

4

See C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008); Doretha M. Belnavis, 57 ECAB 311
(2006); Kathleen D. Walker, 42 ECAB 603 (1991). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299,
305 (1996).
5

L.D., 58 ECAB 344 (2007).

6

A.K., 58 ECAB 119 (2006).

7

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

8

J.F., 59 ECAB ___ (Docket No. 07-308, issued January 25, 2008); Gregorio E. Conde, 52 ECAB 410 (2001).

3

initial issue to be resolved is whether appellant has submitted sufficient evidence to establish a
compensable factor of employment.
On appeal, appellant’s counsel contends that the Office erred in failing to adjudicate
appellant’s claim as an occupational disease claim instead of a traumatic injury claim. The
Board, in its prior decision, found that the Office properly adjudicated his claim as traumatic
rather than occupational disease claim based on his claim form and initial allegation. The claim
form and initial allegation submitted by appellant attributed his condition to a single incident on
February 16, 2008. As such, his claim is traumatic in nature as it was attributed to a single
workday or shift.9 Appellant, however, is not precluded from filing an occupational disease
claim based on his allegations of discrimination and harassment.
Subsequent to the June 16, 2008 nonmerit decision, appellant submitted additional
medical and factual information. The October 8, 2008 statement which included a brief
description of the alleged February 16, 2008 incident is duplicative of that previously of record
and reviewed by the Board. The January 27, 2009 statement by coworkers and the EEO forms
do not establish any harassment on the part of management with respect to the alleged
February 16, 2008 incident. The January 30, 2008 EEO precomplaint counseling form and the
determination of disability by OPM, are not relevant to the alleged February 16, 2008 incident.
Appellant submitted no other evidence to establish his allegations. He therefore failed to
establish a factual basis for his claim of harassment by his supervisors on February 16, 2008.10
The Board finds that the record is not sufficient to establish a compensable factor as a result of
his supervisor requesting that he leave behind certain office equipment in an unsecured area. As
appellant has not established any compensable work factors, the medical record regarding any
psychiatric conditions need not be addressed.11
CONCLUSION
The Board finds that appellant failed to establish that he sustained an emotional condition
in the performance of duty on February 16, 2008, as alleged.

9

See 20 C.F.R. § 10.5(ee).

10

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
11

See E.R., 60 ECAB ___ (Docket No. 09-599, issued June 3, 2009); Lori A. Facey, 55 ECAB 217 (2004);
Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 1, 2009 is affirmed.
Issued: April 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

